Citation Nr: 1527400	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-33 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for cervical spine stenosis.

2.  Entitlement to service connection for cervical spine stenosis.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for cervical radiculopathy of the bilateral upper extremities.

4.  Entitlement to service connection for cervical radiculopathy of the bilateral upper extremities.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for tremors.

7.  Entitlement to service connection for a bilateral foot disorder on either a direct or secondary basis.

8.  Entitlement to an initial disability rating in excess of 70 percent for depressive disorder.

9.  Entitlement to a disability rating in excess of 20 percent prior to April 28, 2010, and in excess of 40 percent thereafter, for degenerative disc disease of the lumbar spine.

10.  Entitlement to a disability rating in excess of 20 percent for lumbar radiculopathy of the right leg.

11.  Entitlement to a disability rating in excess of 20 percent for lumbar radiculopathy of the left leg.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to September 1981.  The Veteran also had additional unverified service in the Army Reserve and National Guard.

These matters come to the Board of Veterans' Appeals (Board) from September 2010 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence received in December 2014, the Veteran cancelled his hearing request.

The Board notes that the Veteran previously was represented by David L. Huffman, Attorney-at-Law.  In an October 2014 letter, the RO informed the Veteran that Mr. Huffman was no longer accredited to represent claimants in claims before VA.  The Veteran was informed that he may either seek other representation or proceed without representation, and the RO would continue to process his appeal unless informed otherwise.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Board notes that the question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim."  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  In Boggs, the appellant provided evidence of sensorineural hearing loss after a claim had been finally denied for conductive hearing loss. The Federal Circuit held that these were two different claims. 

Although Boggs addressed the language of 38 U.S.C.A. § 7104(b), the statute governing claims previously denied in a Board decision, the Veterans Court has discussed Boggs in the context of claims previously denied only by the AOJ and governed by 38 U.S.C.A. § 7105(c).  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  This leads the Board to the conclusion that the holding in Boggs is not to be limited to claims previously denied by the Board but is to be considered where the previous denial was only by the AOJ. 

In Velez, the Veterans Court provided, "we conclude that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injurys' (Boggs, 520 F.3d at 1337), or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 204. The Veterans Court warned against reflexively concluding that the appearance of a new diagnosis is always evidence amounting to a new claim.  Id.  

The Board notes that in a July 2006 decision, the RO previously adjudicated the issue of entitlement to service connection for "any spine condition including herniated disc disease, spinal contusion, lumbar pain and nerve damage."  Within that decision, the RO specifically noted that the service treatment records contained complaints of upper back pain which was noted as probably due to muscle strain; the RO additionally discussed how the service treatment records also contained no diagnosis of herniated disc disease or nerve damage.  As such, the previous denial encompassed cervical orthopedic and nerve complaints, and the Board has construed the Veteran's present claims for service connection for cervical spine stenosis and cervical radiculopathy of the bilateral upper extremities as an attempt to reopen a previously denied claim.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to aid and attendance benefits has been raised by the record in an August 2013 statement, but has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for cervical spine stenosis, cervical radiculopathy of the bilateral upper extremities, PTSD, tremors, a bilateral foot disorder; and increased ratings for depressive disorder, degenerative disc disease of the lumbar spine, and lumbar radiculopathy of the right and left lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for "any spine condition including herniated disc disease, spinal contusion, lumbar pain and nerve damage" was denied in a July 2006 rating decision; the decision was confirmed by the RO in December 2006.  The Veteran did not perfect an appeal.

2.  The evidence received since the December 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, thus raising a reasonable possibility of substantiating the claims of entitlement to service connection for cervical spine stenosis and cervical radiculopathy of the bilateral upper extremities.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for cervical spine stenosis and cervical radiculopathy of the bilateral upper extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claims for service connection for cervical spine stenosis and cervical radiculopathy of the bilateral upper extremities are being reopened and are subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), as further action is being requested for these issues.

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Cervical Spine Stenosis and Cervical Radiculopathy of the Bilateral Upper Extremities

Service connection "any spine condition including herniated disc disease, spinal contusion, lumbar pain and nerve damage" was denied in a July 2006 rating decision.  At that time, the evidence consisted of the Veteran's service treatment records, VA and private treatment records, and the Veteran's assertions.  The RO specifically noted that the service treatment records contained complaints of upper back pain which was noted as probably due to muscle strain; the service treatment records also contained no diagnosis of herniated disc disease or nerve damage.  Additionally, the RO was unable to determine if the Veteran had a current spine condition that was related to the in-service back condition.  The denial was confirmed and continued in a December 2006 RO decision.  The Veteran did not perfect an appeal of the decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2014).

The evidence added to the claims file subsequent to the December 2006 RO denial includes additional VA and private treatment records, and additional statements from the Veteran.  Pertinent to the current claim, these additional records contain a medical diagnosis of cervical spine disc disease with radiculopathy.  This evidence supports the Veteran's contention that he has current orthopedic and nerve disabilities of the cervical spine.  Additionally, the Veteran has essentially related that he has had a continuity of pain in his cervical spine and upper extremities dating from a time when he fell off of a truck while on active duty through the present.  This evidence has a tendency to support the premise that the Veteran has current orthopedic and nerve disabilities of the cervical spine due to an accident that occurred while he was on active duty.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for cervical spine stenosis and cervical radiculopathy of the bilateral upper extremities are reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.



ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for cervical spine stenosis is granted; to this extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim of service connection for cervical radiculopathy of the bilateral upper extremities is granted; to this extent only, the appeal is allowed.


REMAND

In addition to his three years on active duty in the Army, the Veteran later served in the Army Reserve and the National Guard.  While in the Reserves, he served from November 1981 to December 1983 and was apparently assigned to Company C, 157th Spt Bn (RGHCOA), USARC, Route 3 and Delchester Road, Edgemont, Pennsylvania 19028.  Years later, in 1998, he joined the National Guard and was assigned to HHC 1st Battalion (Mech), 111th Infantry, 1046 Belvoir Road, Norristown, Pennsylvania 19401-2806.  Service treatment records from the Veteran's Army Reserve and National Guard duty have not been associated with the claims file.  The Board emphasizes that records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should either associate the Veteran's service treatment records from his Army Reserve and National Guard duty with the claims file or make a formal finding that the records are unavailable.

A.  Cervical Spine Stenosis and Cervical Radiculopathy of the Bilateral Upper Extremities

The Veteran has said that his present neck problems stem from an in-service accident in 1979 in which he was hit with an ashtray and fell out of a truck.  He said he twisted his neck in the fall.

A service treatment record from July 1979 reflects that the Veteran was hit with an ashtray on the right side of the face.  The record contains a handwritten note indicating that this was the onset of his problems with his neck; however, it is unclear who added the note to the record.  In April 1980, the Veteran was treated for upper back pain.  It was noted that the Veteran was a cook and lifted weights regularly.  The note specified that there was no history of trauma or overuse.  Another treatment record from April 1980 contains a diagnosis of muscle strain of the upper back.  The August 1981 service separation examination report reflects that the Veteran had a normal neck, although it was additionally noted that the Veteran had upper back pain  since 1979.  On an accompanying Report of Medical History (RMH), the Veteran indicated that he did not experience arthritis, although he did experience recurrent back pain.

Post-service, a November 2004 letter from M.K., M.D., contains the Veteran's history of having a cervical spine fusion following a central cord injury from being struck by a garage door.  An October 2005 letter from S.J., M.D., reflects that the Veteran experienced a cervical disk herniation status post trauma from a garage door falling on his neck in 1991.

On VA compensation and pension examination in June 2008, the examiner gave a diagnosis of cervical disc disease at multiple levels.  The examiner wrote that based on his review of the claims file and the information available, he could not offer an opinion whether the Veteran's cervical spine condition was related to his military service.  Subsequently, in May 2009, a VA examiner reviewed the claims file and examined the Veteran and concluded that he also could not offer an opinion whether the Veteran's cervical spine condition was related to his military service.

The Board recognizes that the Veteran's medical history is complicated.  However, in Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Here, although the Veteran has been examined by two VA examiners, no etiology opinion has been offered regarding his cervical spine disabilities.  In light of the lack of an etiology opinion and lack of discussion of the Veteran's in-service accident with an ashtray, the Board finds that remand is in order for a new VA examination, after obtaining the Veteran's missing Reserve and National Guard treatment records. 

B.  Service Connection for PTSD and Increased Rating for Depression

Although service connection has been granted and a 70 percent disability rating established for depression, the Veteran has continued pursuing a claim for service connection for PTSD.  He also seeks a higher rating for his depression.

VA treatment records from January 2007 and December 2007 contain a diagnosis of PTSD.

Concerning the presence of a stressor, an October 2006 private psychosocial evaluation report lists three separate traumatic events:  the Veteran reported being sexually molested by a stranger when he was nine or ten years old; he was physically abused by relatives; and he reported falling out of a truck and injuring himself while he was in the Army.  As reviewed above, the Veteran has consistently claimed that he fell out of a truck while on active duty as a result of being hit in the face with an ashtray, and the service treatment records document that in July 1979, the Veteran was hit with an ashtray on the right side of the face.  As such, the in-service stressor of falling out of a truck after being hit by an ashtray has been verified.

In connection with his depression claim, the Veteran was given VA compensation and pension examinations in August 2011 and August 2014.  However, both of these examinations were specified that they were for mental disorders other than PTSD.  As the Veteran has a verified in-service stressor, and a diagnosis of PTSD is of record, the Veteran should be afforded a VA PTSD examination to determine if the diagnosis of PTSD is related to his in-service stressor.  Further, as such psychiatric examination potentially affects his claim for an increased rating for depression, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  As such, remand of the issue of entitlement to a disability rating in excess of 70 percent for depression is required as well.

C.  Increased Ratings for Degenerative Disc Disease of the Lumbar Spine and Radiculopathy of the Bilateral Lower Extremities

The Veteran last underwent VA compensation and pension examination for his service connected lumbar spine and radiculopathy disabilities in August 2014.

In an August 2014 statement, the Veteran wrote that he was scheduled for a third surgery on his lumbar spine in the very near future.  He submitted documentation showing that subsequent to his last VA examination in August 2014, he was evaluated for an invasive procedure at the Laser Spine Institute.

In light of the Veteran's assertions of increased symptoms, and the lack of accompanying medical records of his claimed lumbar surgery, the claims for increased ratings for a lumbar spine disorder and bilateral lower extremity radiculopathy are not ready to rate.  Remand is required to obtain updated VA treatment records and to afford the Veteran new VA examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (noting that where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern); Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding psychiatric, neck, and lower back treatment records since October 2014, to particularly include the records of the Veteran's claimed recent lumbar spine surgery.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

2.  Attempt to locate any available records from the Veteran's Reserve service, including with the Pennsylvania Army Reserve Unit (Company C, 157th Spt Bn (RGHCOA), Army Reserve Training Center) at Route 3 and Delchester Road, Edgemont, Pennsylvania 19028.

3.  Attempt to locate any available records from the Veteran's National Guard service, including with the Pennsylvania Army National Guard Unit (HHC 1st Battalion (Mech), 111th Infantry) at 1046 Belvoir Road, Norristown, Pennsylvania 19401-2806.

4.  In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2) (2014), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.
 
5.  IF NO RESERVE OR NATIONAL GUARD RECORDS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY.  Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to, "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264.

6.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any cervical spine disability, to include cervical spine stenosis and radiculopathy of the upper extremities.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current orthopedic and neurologic cervical disability.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of the Veteran's twisting his neck from falling off a truck after being hit by an ashtray in July 1979.  The examiner is requested to additionally specifically discuss the November 2004 and October 2005 letters from private physicians which reflect that the Veteran experienced a cervical disk herniation status post trauma from a garage door falling on his neck in 1991.

Any opinion expressed must be accompanied by a complete rationale.

7.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed PTSD.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examining psychiatrist is requested to provide a multi-axis diagnosis for the Veteran, including Axis I diagnoses of any psychiatric disorders, to include PTSD as well as depression.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the other evidence in the claims file, meets the DSM-IV criteria for each diagnosed psychiatric disorder.

The examiner should be informed that for the purposes of the examination, the in-service stressor of falling off of a truck after being hit in the face with an ashtray has been verified.

If the examiner finds that the Veteran does not have PTSD, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD.

If the Veteran is diagnosed with PTSD specifically, the examiner should then offer opinions as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

Concerning the Veteran's depression, the examiner should indicate if the depression is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

8.  Then, arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by (an) appropriate physician(s), at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's low back.  The examiner must clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected low back disability.  In particular, the examiner must discuss the Veteran's sciatic nerve involvement, if any.

Concerning any found neurological symptoms, the examiner must state whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician must conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all orthopedic and neurological findings, the physician must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner must specify their frequency and duration.

9.  Then, undertake any other development deemed warranted on the basis of the additional evidence received.

10.  Finally, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


